                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA


MICHAEL LUNA,                                  )
                                               )
       Plaintiff                               )       Case No. 1:18-cv-144 (ERIE)
                                               )
vs.                                            )
                                               )       RICHARD A. LANZILLO
SHAWN MASSY, ET AL.,                           )       UNITED STATES MAGISTRATE JUDGE
                                               )
       Defendants                              )
                                               )       ORDER

       Plaintiff Michael Luna has filed two motions seeking a default judgment against the

Defendants. ECF No. 49, ECF No. 52. Those motions are hereby DENIED. First, Luna has

failed to follow the Federal Rules of Civil Procedure. To wit, Rule 55 mandates that “[b]efore a

plaintiff can obtain a default judgment pursuant to Rule 55(b), a plaintiff must secure an entry of

default per Rule 55(a).” Allah am v. Nadar, 635 Fed. Appx. 32, 36 (3d Cir. 2015) (citing 10A

Charles Alan Wright, Arthur R. Miller & Mary Kay Kane, Federal Practice and Procedure §

2682, at 13 (3d ed. 1998)). “Once default is entered against a specific defendant, Rule 55(b)

allows the plaintiff to request that the clerk or the court enter a default judgment against that

defendant, depending on whether the claim is for a sum certain.” Id. Luna has not obtained an

entry of default, thereby proscribing the entry of default judgment. See, e.g., Turner v. Doe,

2018 WL 2278096 at *6 (D. N. J. May 18, 2018).

       Luna’s motion for default judgment against Defendants Claypool, Hyrniczak, Massy,

Stevick, Streyle, and Zinram [ECF No. 52] is also DENIED because a timely responsive

pleading was filed by these Defendants. See ECF No. 19 (setting deadline for filing answer or

other responsive pleading for 9/25/2018) and ECF No. 26 (Defendants’ filing of a motion to

dismiss). And, the Court observes that Luna filed an Amended Complaint [ECF No. 29] on
September 27, 2019, to which the Defendants have timely filed a renewed motion to dismiss

[ECF No. 34].

       So ordered.


                                                  /s/ Richard A. Lanzillo
                                                  Richard A. Lanzillo
                                                  RICHARD A. LANZILLO
                                                  UNITED STATES MAGISTRATE JUDGE


Filed this 3rd day of January, 2018.
